Exhibit 10.1
FIRST AMENDMENT TO INVESTMENT AGREEMENT
     THIS FIRST AMENDMENT TO INVESTMENT AGREEMENT (this “First Amendment”) is
made and dated as of January 14, 2011 by and among Capital Bank Corporation, a
corporation organized under the laws of the State of North Carolina (the
“Company”), Capital Bank, a North Carolina state-chartered banking corporation
and a banking subsidiary of the Company (the “Bank”), and North American
Financial Holdings, Inc., a Delaware corporation (“Purchaser”). The Company, the
Bank and Purchaser are collectively referred to herein as the “Parties”.
RECITALS
     WHEREAS, the Parties entered into an Investment Agreement dated as of
November 3, 2010 (the “Investment Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Investment Agreement); and
     WHEREAS, the Parties now desire to amend the Investment Agreement.
     NOW, THEREFORE, in consideration of the premises, covenants and agreements
set forth herein and of other good and valuable consideration, the receipt and
legal sufficiency of which they hereby acknowledge, and intending to be legally
bound hereby, the Parties hereby agree as follows:
          1. Amendments to Investment Agreement. The Investment Agreement shall
be, and it hereby is, amended as follows:
               (a) Section 4.5 of the Investment Agreement is hereby amended and
restated in its entirety to read as follows:
                    “4.5 Officers, Employees and Benefit Plans.
               “(a) It is the intention of Purchaser to maintain in place the
management team of the Bank, subject to the establishment of, and acceptance of,
performance criteria in accordance with Purchaser’s anticipated business plan.
Notwithstanding the foregoing, nothing in this Agreement, including this
Section 4.5, shall be construed to guarantee or extend any offer of employment
to, or to prevent the termination of employment of any employee or the amendment
or termination of any particular Benefit Plan to the extent permitted by its
terms.
               (b) The Company and the Bank shall, prior to the Closing Date,
take all necessary actions (including obtaining the consents of the affected
participants, as applicable) to (i) amend the Capital Bank Defined Benefit
Supplemental Executive Retirement Plan (the “SERP”) to, with respect to unvested
amounts (determined as of immediately prior to the Closing Date) only, waive any
“change in control” provision and corresponding entitlement to change

 



--------------------------------------------------------------------------------



 



in control benefits with respect to the transactions contemplated by this
Agreement or any subsequent transaction or series of transactions (including a
reorganization, share exchange, merger or consolidation) that result in the
ownership of the outstanding voting securities of the Company or total voting
power of the Company being transferred to or acquired by an entity that is an
affiliate of Purchaser and that would otherwise be considered a change in
control for purposes of the SERP, and (ii) subject to Purchaser’s written
consent replace the SERP (which may be accomplished by amending the SERP), with
respect to unvested amounts (determined as of immediately prior to the Closing
Date) only, with a substantially identical Benefit Plan to be effective
immediately following the Closing; provided, however, that the new Benefit Plan
or the amended SERP, as applicable, will not provide for enhanced benefits or
accelerated vesting upon a “change in control” that are triggered by a
transaction or series of transactions (including a reorganization, share
exchange, merger or consolidation) that result in the ownership of the
outstanding voting securities of the Company or total voting power of the
Company being transferred to or acquired by any entity that is an affiliate of
Purchaser.
               (c) Purchaser, the Company and the Bank agree, subject to any
legal or regulatory restrictions or limitations, immediately following the
Closing to pay the change in control payments described in Section 4.5(c) of the
Company Disclosure Schedule; it being understood and agreed that in no event
will the amounts payable in respect of previously vested and accrued SERP
benefits exceed the amounts set forth on such Schedule, except for any change in
amounts solely due to a change in discount rate or valuation date of the
previously vested and accrued SERP benefits or solely due to any additional
vesting pursuant to the requirements of the SERP in the event of a delay in the
Closing Date to a date after January 31, 2010. In addition, Purchaser and the
Company acknowledge and agree that, at Closing, all options to purchase Company
common stock and all Company restricted stock awards shall fully vest pursuant
to their terms to the extent permitted by Sections 111 and 302 of EESA or other
applicable law.”
               (b) Section 2.2(s)(1)(A) of the Company Disclosure Schedule is
hereby amended by adding the following thereto:
     “28. Amendment to the Amended and Restated Employment Agreement with B.
Grant Yarber, dated as of January 14, 2011
     29. Amendment to the Employment Agreement with Michael Moore, dated as of
January 14, 2011
     30. Amendment to the Amended and Restated Employment Agreement with Mark
Redmond, dated as of January 14, 2011
     31. Amendment to the Employment Agreement with David Morgan, dated as of
January 14, 2011”



2



--------------------------------------------------------------------------------



 



               (c) Section 4.5(c) of the Company Disclosure Schedule is hereby
amended and restated in its entirety to read as provided on Schedule 4.5(c)
hereto.
               (d) Section 6.11 of the Investment Agreement is hereby amended
and restated in its entirety to read as follows:
     “6.11 No Third Party Beneficiaries. Nothing contained in this Agreement,
express or implied, including Section 4.5(a) hereof, is intended to confer upon
any person other than the parties hereto, any benefit, right or remedies, except
that the provisions of Sections 3.6, 4.1(b), 4.1(c), 4.5(b) and 4.5(c) shall
inure to the benefit of the persons referred to in such Sections.”
               (e) Exhibit B to the Investment Agreement is hereby amended by
deleting the words “in exchange for an aggregate cash purchase price equal to
fifty percent (50%) (or such greater amount as Purchaser, in its sole
discretion, may consent in writing) of the sum of (i) the aggregate liquidation
value of the outstanding Series A Preferred and (ii) the amount of accrued but
unpaid dividends on the Series A Preferred” therein.
     2. Reference to and Effect on the Investment Agreement.
               (a) From and after the effective date hereof each reference in
the Investment Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Investment Agreement, and each reference in any
agreement to be delivered in connection with the Closing under the Investment
Agreement to the “Investment Agreement”, “Agreement”, “thereunder”, “thereof” or
words of like import referring to the Investment Agreement, shall mean and be a
reference to the Investment Agreement as amended hereby.
               (b) Except as specifically amended above, the Investment
Agreement shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed.
          3. Execution in Counterparts. This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.
          4. Governing Law. This First Amendment shall be governed by, construed
and enforced in accordance with the laws of the State of North Carolina without
regard to any applicable conflicts of law.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this First Amendment to be
signed by their respective officers thereunto duly authorized as of the date
first written above.

            CAPITAL BANK CORPORATION
      By:   /s/ B. Grant Yarber         Name:   B. Grant Yarber        Title:  
President and Chief Executive Officer        CAPITAL BANK
      By:   /s/ B. Grant Yarber         Name:   B. Grant Yarber        Title:  
President and Chief Executive Officer        NORTH AMERICAN FINANCIAL HOLDINGS,
INC.
      By:   /s/ Christopher G. Marshall         Name:   Christopher G. Marshall 
      Title:   Chief Financial Officer     

 